OPINION ON MOTION FOR REHEARING
In its first point of error on motion for rehearing, the appellant complains that this Court misstated the record wherein we stated that appellant’s attorney testified as to certain agreements. We acknowledge that we inadvertently juxtaposed appellant and appellee in that sentence. We hereby amend our opinion to read that “ap-pellee’s attorney testified that appellant’s ex-spouse had agreed to the sale and removal of the cloud against the title.”
We have reviewed the remainder of appellant’s points of error on rehearing and find none of them germane to the issues presented by an appeal from a granting of a temporary injunction. Appellant’s motion for rehearing is denied.